The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 2 July 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-13, 20 are rejected under 35 U.S.C. 101 for being directed to software per se.
Claim 14-19 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: weights 340 and weights 410 described in [0048] not shown in FIG.5, wherein each of the all three NNs has the same weights 320. This seems to be an error.  Suitable correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 1-13, 20 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.  The elements claimed can all be software modules according to specification [0032] “The methods described herein can be also implemented by hardware modules, software modules, or combinations of both”.

Judicial Exception
Claims 14-19 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 14-19, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 14, in part, recites 
 “… acquiring … a plurality of inputs to the neurons, the plurality of inputs including first inputs associated with the first set of first parameters and second inputs associated with the second set of second parameters; - 26 -obtaining …. first values correlating the first inputs and the second inputs; obtaining …. second values correlating the first inputs and the second inputs, wherein at least a part of the second inputs are weighted by one of the following: parameters of the first set of first parameters or parameters of the second set of second parameters; and determining …. and based on the first values and the second values, a third set of third parameters, such that a distance between first outputs of neurons and second outputs of neurons is minimized, wherein the first outputs of the neurons are determined based on the first set of first parameters and the second outputs of the neurons are determined based the third set of third parameters  …” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of possible generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “acquiring”, “obtaining”, “determining”, in the limitation citied above could be performed by human with possible aid of paper & pen and/or calculator (e.g., a human statistical model builder could adjust the model according to model parameters and inputs collected), see Appendix 1 to October 2019 Update.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 14 recites the additional elements: (a) generic computer elements; (b) “receiving, by one or more processing units, a description of neurons of the ANN; receiving, by the one or more processing units, a first set of first parameters for the neurons; receiving, by the one or more processing units, a second set of second parameters for the neurons”8 (insignificant extra solution activity, MPEP 2106.05(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 14 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component and to perform data gathering is insignificant WURC / extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 15-19 are dependent on claim 14 and include all the limitations of claim 14. Therefore, claims 15-19 recite the same abstract ideas. 
With regards to claims 15-18, the claim recites further limitation on data analysis and model manipulating, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
With regards to claim 19, the claim recites further limitation “further comprising computing the neurons based on the third set of third parameters” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculation / algorithm but for the recitation of generic computer components.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea., and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over ALISTARH et al., US-PGPUB NO.20200104717A1 [hereafter ALISTARH] in view of Schmidt, et al., US-PATENT NO.11288567B2 [hereafter Schmidt].

With regards to claim 20, ALISTARH teaches 
“A system for fine tuning of a trained artificial neural network (ANN), the system comprising one or more processing units configured to: 
receive a description of neurons of the ANN; receive a first set of first parameters for the neurons; receive a second set of second parameters for the neurons (ALISTARH, FIG.1,

    PNG
    media_image1.png
    522
    770
    media_image1.png
    Greyscale

); acquire a plurality of inputs to the neurons, the plurality of inputs including first inputs associated with the first set of first parameters and second inputs associated with the second set of second parameters (ALISTARH, [0003], ‘NN neurons are divided or arranged into layers, where different layers may perform different kinds of transformations on their inputs and may have different patterns or connections with other layers’); 
obtain first values correlating the first inputs and the second inputs; obtain second values correlating the first inputs and the second inputs, wherein at least a part of the second inputs are weighted by one of the following: parameters of the first set of the first parameters or parameters of the second set of the second parameters (ALISTARH, FIG.1, [0009], ‘the neural network’s weights and inputs may be represented as matrices, and the computation of network (e.g., the inference or run-time operation) includes a sequence of multiplications of these matrices’) ….”. 
ALISTARH does not explicitly detail “determine, based on the first values and the second values, a third set of third parameters, such that a distance between first outputs of neurons and second outputs of neurons is minimized, wherein the first outputs of the neurons are determined based on the first set of first parameters and the second outputs of the neurons are determined based the third set of third parameters”.
However Schmidt teaches “determine, based on the first values and the second values, a third set of third parameters, such that a distance between first outputs of neurons and second outputs of neurons is minimized, wherein the first outputs of the neurons are determined based on the first set of first parameters and the second outputs of the neurons are determined based the third set of third parameters (Schmidt, C3L43-53, ‘The parallel NN layer stack output layer is interpreted as a vector.  For input data samples the target is to match the associated ART .. as closely as possible …. For example: for a specific input image x with class label y, the associated additional features f and the learned embedding e, the DNN attempts to minimize the classification error between y’ and y, at the same time as minimizing the error between e’ and e.  Here e’ and y’ denote the DNN outputs (y’ the predicted class label, e’ the output of the parallel NN layer stack’); and compute the neurons on the third set of third parameters (Schmidt, C4L64-67, ‘the modified NN architecture provides two outputs per input data sample x: an “original output” the corresponds to an output of the original NN architecture’)”.
)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of ALISTARH and Schmidt before him or her, to modify the NN tuning process of ALISTARH to include parameters adjustment to minimize differences as shown in Schmidt.   
The motivation for doing so would have been for training a machine learning model (Schmidt, Abstract). 

Claims 1, 14 are substantially similar to claims 20. The arguments as given above for claims 20 are applied, mutatis mutandis, to claims 1, 14, therefore the rejection of claims 1 are applied accordingly.

With regards to claim 2, ALISTARH in view of Schmidt teaches 
“The system of claim 1, wherein the second set of second parameters and the third set of third parameters include a zero parameter at least one same position (ALISTARH, [0027], ‘Removing weights may be performed via a thresholding procedure, by which all weights below a certain value are zeroed out’).”

With regards to claim 3, ALISTARH in view of Schmidt teaches 
“The system of claim 1, wherein the first parameters, the second parameters, and the third parameters include one or more of the following: a weight of an input of a neuron, a bias, and a parameter of an activation function (ALISTARH, [0027], ‘the set of weights in each layer can be seen as a multi-dimensional tensor’, ‘0063], ‘A softmax layer be the output layer of a neural network, using softmax activation function’).”

With regards to claim 4, ALISTARH in view of Schmidt teaches 
“The system of claim 1, wherein the second set of the second parameters is the first set of first parameters, wherein at least one parameter of the first set of the first parameters has been changed to a zero based on a predetermined criterion (ALISTARH, [0027], ‘Removing weights may be performed via a thresholding procedure, by which all weights below a certain value are zeroed out’).”

With regards to claim 5, ALISTARH in view of Schmidt teaches 
“The system of claim 4, wherein the at least one parameter of the first set of the first parameters has been changed to zero based on a determination that a value of the at least one parameter is below a threshold (ALISTARH, [0027], ‘Removing weights may be performed via a thresholding procedure, by which all weights below a certain value are zeroed out’).”

With regards to claim 6, ALISTARH in view of Schmidt teaches 
“The system of claim 1, wherein the one or more processing units are configured to, instead of the receiving a second set of second parameters, generate the second set of second parameters from the first set of the first parameters by modifying at least one parameter of the first set of first parameters (ALISTARH, [0005], ‘The NN weights may be modified after an entire batch is run’).”

With regards to claim 7, ALISTARH in view of Schmidt teaches 
“The system of claim 1, wherein the first values are arranged in a matrix (ALISTARH, [0026], ‘a matrix or database may store, for each element … and weights’).”

With regards to claim 9, ALISTARH in view of Schmidt teaches 
“The system of claim 1, wherein the acquiring the plurality of inputs to the neurons includes receiving the inputs to the neurons (ALISTARH, FIG.1).”

With regards to claim 10, ALISTARH in view of Schmidt teaches 
“The system of claim 1, wherein the neurons belong to one or more layers of the ANN and a set formed by the neurons is less than a set of all neurons of the ANN (ALISTARH, [0003], ‘NN neurons are divided or arranged into layers, where different layers may perform different kinds of transformations on their inputs and may have different patterns or connections with other layers’).”

With regards to claim 11, ALISTARH in view of Schmidt teaches 
“The system of claim 1, wherein a set formed by the neurons is equal to a set of all neurons of the ANN (ALISTARH, FIG.1)”

With regards to claim 13, ALISTARH in view of Schmidt teaches 
“The system of claim 1, wherein the one or more processing units are further configured to compute the neurons based on the third set of third parameters (Schmidt, C4L64-67, ‘the modified NN architecture provides two outputs per input data sample x: an “original output” the corresponds to an output of the original NN architecture’)”.

Claims 15-19 are substantially similar to claims 2-7, 9-11,13. The arguments as given above for claims 2-7, 9-11,13 are applied, mutatis mutandis, to claims 15-19, therefore the rejection of claims 2-7, 9-11,13 are applied accordingly.

The combined teaching described above will be referred as ALISTARH + Schmidt hereafter.

Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over ALISTARH et al., US-PGPUB NO.20200104717A1 [hereafter ALISTARH] in view of Schmidt, et al., US-PATENT NO.11288567B2 [hereafter Schmidt] and YOON, et al., US-PGPUB NO.20140143194A1 [hereafter YOON].

With regards to claim 8, ALISTARH + Schmidt teaches 
“The system of claim 1”
ALISTARH + Schmidt does not explicitly detail “wherein the acquiring the plurality of the inputs to the neurons includes generating the inputs based on a set of parameters of the ANN”.
However YOON teaches “wherein the acquiring the plurality of the inputs to the neurons includes generating the inputs based on a set of parameters of the ANN (YOON, FIG.1, [0048], ‘an input signal 108 that may be generated by a plurality of neurons of a previous level’,

    PNG
    media_image2.png
    555
    858
    media_image2.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of ALISTARH + Schmidt and YOON before him or her, to modify the NN tuning process of ALISTARH + Schmidt to include input generation as shown in YOON.   
The motivation for doing so would have been for neuron modeling (YOON, Abstract). 

With regards to claim 12, ALISTARH + Schmidt teaches 
“The system of claim 1”
ALISTARH + Schmidt does not explicitly detail “wherein the one or more processing units are further configured to modify the second set of second parameters by changing parameters of the second set to corresponding parameters of the third set”.
However YOON teaches “wherein the one or more processing units are further configured to modify the second set of second parameters by changing parameters of the second set to corresponding parameters of the third set (YOON, [0067], ‘FIG.3 illustrates an example graph diagram 300 of a synaptic weight change as a function of relative timing of pre-synaptic and post-synaptic spikes in accordance with STDP’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of ALISTARH + Schmidt and YOON before him or her, to modify the NN tuning process of ALISTARH + Schmidt to include weights changing process as shown in YOON.   
The motivation for doing so would have been for neuron modeling (YOON, Abstract). 



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128